Citation Nr: 1106944	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for the service-
connected status post gunshot wound (GSW) of the right foot with 
2nd metatarsal and phalangeal fracture, rated as 20 percent 
disabling prior to December 9, 2004, and 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from December 1976 to March 
1977 and from March 2003 to November 2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted service connection and 
assigned a 20 percent disability rating for the status post GSW 
of the right foot with 2nd metatarsal and phalangeal fracture.  
By way of a May 2005 rating decision, the RO increased the 
disability rating to 30 percent disabling, effective from 
December 9, 2004, the date on which a claim for increase was 
received at the RO.  However, the increased rating was assigned 
based on the results of a February 2005 VA examination which 
occurred within one year of the March 2004 rating decision.  
Accordingly, new and material evidence in the form of the 
examination report was presented within one year of the March 
2004 rating decision thus suspending the finality of that 
decision and the January 2005 rating decision which continued the 
20 percent rating.  See 38 C.F.R. § 3.156(b).   

The Veteran's Notice of Disagreement was received at the RO in 
May 2006.  The RO issued a Statement of the Case (SOC) in August 
2007.  The Veteran perfected his appeal with the submission of a 
timely substantive appeal (VA Form 9), which was received at the 
RO in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for the 
service-connected residuals of status post GSW of the right foot 
with 2nd metatarsal and phalangeal fracture, currently rated as 
30 percent disabling.  

The Veteran's service-connected right foot disability has not 
been examined since February 2005, over 6 years ago.  Since that 
time, the Veteran has reported that the condition has worsened; 
so much so, that it now interferes with his ability to perform 
his occupation efficiently.  In an October 2008 statement, the 
Veteran reported that, "Recently was taken off work for 30 days 
to my foot worsened!  15 Oct. 2008 15 Nov. 2008."

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a).  Given the Veteran's report of an increase in 
symptoms to the point that it has affected his job performance, 
and the lengthy gap in time since the last VA examination, the 
current record is not adequate to rate the Veteran's right foot 
disability.  As such, a VA examination must be scheduled.  

When the Veteran submitted his initial claim of service 
connection, it was noted that the Veteran had a bilateral foot 
condition, that was not associated with the GSW of the right 
foot.  X-ray evidence in December 2003 noted bilateral hallux 
valgus, bilateral degenerative joint disease and bilateral 
prominent calcaneal spurs, all in addition to the traumatic 
deformity of the right proximal phalanx of the 2nd toe and the 
deformity of the right head of the 2nd metatarsal including 
defect.  X-rays from March 2005 showed essentially the same, and 
noted that there had been no significant changes since 2003.  

The most recent VA examination in February 2005 indicates that 
the Veteran had pain and swelling in his right ankle.  It appears 
that this swelling and pain is a residual of the GSW, but that 
was never made clear in the examination report.  

The Veteran's service-connected residuals of status post GSW of 
the right foot with 2nd metatarsal and phalangeal fracture is 
rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71, 
Diagnostic Code 5284 for foot injuries, other.  The 30 percent 
rating is assigned for severe foot injuries, and is the maximum 
allowable rating under Diagnostic Code 5284.  There is no rating 
pertaining to the foot (for unilateral disability) that would 
afford the Veteran a rating in excess of 30 percent.  While it is 
possible to assign a separate rating for a disability of the 
ankle associated with the GSW, there has been no affirmative 
finding that the Veteran's right ankle swelling is a residual of 
the service-connected disability.  This question must be answered 
on examination.  Importantly, as noted above, the Veteran has 
exhibited additional symptomatology that has been attributed to a 
bilateral non-service condition of the feet, to include hallux 
valgus and degenerative joint disease.  When it is not possible 
to separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  No examiner has yet stated whether the 
Veteran's service-connected residuals of the GSW can be separated 
from the non-service-connected disabilities.  

Since the claims file is being returned it should be updated to 
include any recent VA treatment records since February 2005 that 
are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA treatment records since 
February 2005 pertinent to the Veteran's 
right foot disability that have not been 
previously secured.  If none are found, 
this should be noted in the claims folder.  

2.  If the Veteran identifies any private 
sources of medical treatment, attempt to 
obtain those records provided that any 
necessary releases are obtained.  This 
should include, but is not limited to, 
evidence, including medical evidence, 
supporting his claim that he lost a full 
month of work due to service-connected 
right foot pain.  

3.  Schedule the Veteran for a VA foot 
examination.  The claims file must be 
provided to the examiner in conjunction 
with the examination.  With respect to the 
service-connected right foot, the examiner 
should describe in detail all symptoms 
reasonably attributable to the service-
connected GSW residuals of the right foot, 
as opposed to the other, nonservice-
connected bilateral foot conditions noted 
in the file.  The current severity of the 
service-connected symptoms, including 
orthopedic symptomatology and neurologic 
symptoms, if any, and any 
disability/symptomatology affecting the 
right ankle, which is related to the 
service-connected disability, should also 
be noted.  

(i).  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active and 
passive range of motion in degrees, 
including the specific limitation of motion 
due to pain, including at what point the 
pain begins.

(ii).  The examiner should then set forth 
the extent of any functional loss present 
for the service-connected right foot 
disability due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe the 
level of pain experienced by the Veteran 
and state whether any pain claimed by him 
is supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if any, 
should be described in adequate detail.  
Any additional impairment on use or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  

(iii).  The examiner should also indicate 
the effect the service-connected residuals 
of a GSW to the right foot has, if any, on 
the Veteran's current level of occupational 
impairment, noting in particular, the 
Veteran's October 2008 statement that he 
lost a full month due to the service-
connected right foot disability.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.

4.  Ensure the above development has been 
conducted in accordance with the 
instructions above.  If the examination 
report does not provide the information 
requested above, return the report as 
insufficient.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which addresses all relevant evidence 
of record as the appeal is based on an 
initial grant of service connection and 
assignment of a rating, and an 
appropriate period to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


